PER CURIAM.
The defendant, Steve Rodriguez, Jr., was convicted of first-degree murder, armed robbery, and armed burglary. He was sentenced to life imprisonment for the murder with consecutive terms of five years for the armed robbery count and five years for the armed burglary charge.
On appeal the defendant raises three points, only one of which has merit. He contends that the trial court erred in sentencing him to consecutive five year terms on the armed robbery and the armed burglary convictions in addition to life imprisonment for first-degree murder.
The defendant’s guidelines scoresheet showed a recommended range of sentencing of three and one half to four and one half years for the robbery and burglary convictions. However, the judge sentenced him to consecutive five year terms for each of these offenses. The defendant correctly points out that these sentences represent a departure unaccompanied by written reasons. Accordingly, we affirm all the defendant’s convictions and his sentence to life imprisonment for first-degree murder. However, we vacate the sentences for robbery and burglary and remand for resen-*502tencing within the guidelines on those offenses.
CAMPBELL, C.J., and SCHEB and THREADGILL, JJ., concur.